Plaintiffs are the children of Julia E. Jackson who died intestate June 19, 1925, owning in fee at the time tract 12 containing 4.06 acres of Bonita Meadows and lot A of tract 19 of Bonita Meadows containing one acre. Defendants are the descendants of C.C. Jackson, the second husband of the said Julia E. Jackson. The above tract of land was occupied by the said Julia E. Jackson and C.C. Jackson as their home. He was appointed administrator of the estate of his deceased wife, and upon his petition said tract of land was set aside as *Page 466 
exempt property. This action was instituted for the purpose of ejecting from said premises defendants who claim to own the same as the heirs of said C.C. Jackson, who died intestate on the eleventh day of August, 1927. The action involves the construction of Sections 221 et seq. and 1234, Or. L., and will determine the ownership of the land. The judgment was rendered in favor of plaintiffs and against the defendants on the pleadings and an agreed statement of facts. Among other facts the court found that above-described tracts were owned by said Julia E. Jackson long prior to her marriage to C.C. Jackson and that they two lived thereon as husband and wife until her death; that an attempt was made to set aside said tracts of land to the said C.C. Jackson by an ex parte order of the County Court of Clackamas County September 24, 1925, upon the petition of said C.C. Jackson; that C.C. Jackson thereafter claimed said property as his own in fee by virtue of said order; that defendants claimed said real property as heirs at law of said C.C. Jackson, are in possession of said property, are preparing to take over said property as their own and to exclude plaintiffs therefrom. As conclusions of law the court adopted:
"1. That the plaintiffs are the owners of all of the above described property in fee simple and are entitled to the possession and benefit thereof;
"2. That the Order of the County Court of Clackamas County, Oregon, made on the 24th day of September, 1925, undertaking to set aside said property to the said C.C. Jackson as a homestead and as and for his own property, was without jurisdiction and was void and of no effect."
Judgment was entered on said findings and conclusions in favor of plaintiffs. *Page 467